Citation Nr: 1012880	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  06-17 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
lumbar strain with degenerative disc disease, currently 
rated 20 percent disabling.  

2.  Entitlement to an initial compensable evaluation for 
hypertension.  

3.  Entitlement to an initial compensable evaluation for 
status post repair, flexor tendon, left little finger.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran reportedly served on active duty from August 
1984 to August 2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in March 2006, a statement of the 
case was issued in April 2006, and a substantive appeal was 
received in May 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that a March 2010 written brief presentation 
reflects that the Veteran's representative indicated that 
the Veteran's disabilities may have increased in severity 
since the last VA examination in 2007.  In view of the 
written brief presentation and the time that has passed 
since the most recent VA examination, the Board believes it 
reasonable to afford the Veteran an opportunity to report 
for another VA examination. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the severity of any current lumbar strain 
with degenerative disc disease.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
examination findings should be reported to 
allow for application of VA rating 
criteria.  

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the severity of any current hypertension.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  All 
examination findings should be reported to 
allow for application of VA rating 
criteria.  

3.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the severity of any current status post 
repair, flexor tendon, left little finger.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  All 
examination findings should be reported to 
allow for application of VA rating 
criteria.  

4.  Thereafter, if the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the case, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


